Citation Nr: 0728535	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a left (minor) bicep contusion.

2.  Entitlement to service connection for residuals of a left 
(minor) bicep contusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, finding no new and material evidence 
to reopen the veteran's service connection claim for 
residuals of a left (minor) bicep contusion.

The Board notes that the veteran's original claim for service 
connection for residuals of a left bicep contusion was filed 
in December 1993.  His claim was denied by the RO in an April 
1994 rating decision.  The veteran did not file a notice of 
disagreement to the April 1994 rating decision.  
Subsequently, in August 2001, the veteran filed a claim to 
reopen his service connection claim for residuals of a left 
bicep contusion.  In an April 2002 rating decision, the RO 
determined that there was no new and material evidence to 
reopen his claim.  Pursuant thereto, the veteran submitted 
additional evidence later in April 2002.  By a rating 
decision in July 2002, the RO reopened the claim and denied 
service connection for residuals of a left (minor) bicep 
contusion on the merits.  In April 2003, within one year of 
the rating decisions, the veteran filed a notice of 
disagreement.  

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge at the RO via video conference hearing; a 
copy of the transcript is contained in the claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
residuals of a left bicep contusion; the appellant was 
informed of this decision the same month, but did not file a 
notice of disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the April 1994 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the appellant's claim for 
service connection for residuals of a left bicep contusion.

3.  There is competent medical evidence linking the veteran's 
residuals of a left bicep contusion to military service.


CONCLUSION OF LAW

1.  The April 1994 rating decision, denying service 
connection for residuals of a left bicep contusion is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
April 1994 rating decision sufficient to reopen the veteran's 
claim for service connection for residuals of a left bicep 
contusion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  Residuals of a left bicep contusion were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In a March 2006 letter, the 
veteran was provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection was granted on appeal.  
When implementing the award, the RO will address any notice 
defect with respect to the disability rating and effective 
date elements.  Significantly, the veteran retains the right 
to appeal any effective date and disability rating assigned 
by the RO.  

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of new and material evidence and 
entitlement to service connection for residuals of a left 
bicep contusion, the Board is taking action favorable to the 
veteran by reopening his service-connection claim for 
residuals of a left bicep contusion.  Further, the Board is 
granting service connection for residuals of a left bicep 
contusion, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).



Analysis

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a left bicep contusion.  Whether new and 
material evidence has been presented is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an April 1994 
rating decision, the RO initially denied service connection 
for residuals of a left bicep contusion, noting that there 
was no medical evidence diagnosing the veteran with residuals 
of a left bicep contusion and linking his condition to 
military service.  The veteran was informed of this decision 
the same month and did not submit a NOD within one year of 
notification.  Therefore, the April 1994 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 2006).  In August 2001, the veteran 
asked to reopen his claim for service connection for 
residuals of a left bicep contusion.  In an April 2002 rating 
decision, the subject of this appeal, the RO determined that 
no new and material evidence had been submitted to reopen the 
veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, once the definition of new and material evidence is 
satisfied and the claim is reopened, the Board may then 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  38 U.S.C.A. §§ 5108, 
5103A(f) (West 2002 & Supp. 2006).

The evidence secured since the April 1994 rating decision 
includes private medical examinations and opinions from S. J. 
Lemley, M.D., D. A. Jacobus, D.O., C. Lewis, M.D., and D. T. 
Mathis, D.C., and lay statements relating the veteran's left 
arm disorder to his service injury.  A March 2002 VA 
examination was conducted and the veteran was found to have 
arthritic changes in his left arm due to an old injury.  This 
medical evidence is clearly new, in that it is not redundant 
of other evidence considered in the April 1994 rating 
decision.  Moreover, the evidence is material to the issue 
under consideration, as the new evidence goes to whether the 
veteran has a current diagnosis of residuals of a left bicep 
contusion and whether it might be due to service.  As such 
this evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the appellant's service-connection claim for 
residuals of a left bicep contusion is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

At the aforementioned hearing, the veteran testified that his 
left upper extremity disorder with degenerative changes is 
due to a parachute accident that he incurred while in 
service.  He testified that in April 1965, during a parachute 
jump, a static line was wrapped around his left arm which 
resulted in a contusion to his left bicep.  

Service medical records show that the veteran complained of 
and was treated for a left bicep injury while in service.  At 
the March 1964 enlistment examination, the veteran was found 
to be clinically normal.  In April 1965, the veteran was 
treated for contusion of the left bicep due to a parachute 
accident.  X-ray findings revealed no fractures.  At his July 
1966 separation examination, the veteran reported his left 
arm injury.  It was noted that the veteran had ruptured his 
left bicep with some loss of muscle mass due to the injury.  
However, no residuals or disability was found upon discharge.

Post-service medical records include VA treatment records, VA 
examinations in February 1994 and March 2002, and private 
treatment records.  The February 1994 VA examiner found only 
minimal residuals of trauma to the left upper extremity.  
Subsequently, the veteran was afforded another VA examination 
in March 2002.  X-rays of the left upper extremity revealed 
evidence of a probable healed old fracture and some 
irregularity of the subchondral bone of the acromioclavicular 
joint.  Based on results of the examination, the March 2002 
examiner opined that the veteran may have had a fracture of 
the left clavicle due to severe injury, which has healed with 
time.  However, the acromioclavicular joint in the left 
shoulder area had developed some arthritic changes.

Private medical opinions support the March 2002 VA examiner's 
contentions.  A most recent private opinion submitted by Dr. 
Mathis indicates that he had reviewed the veteran's service 
and post-service medical records and examined the veteran's 
left upper extremity.  A review of plain film and magnetic 
resonance imaging (MRI) reports showed degenerative changes 
to the left shoulder that could be post-traumatic in nature.  
After consideration of all of the medical records, Dr. Mathis 
concluded that the veteran had long term residuals following 
trauma likely the parachute accident in service.  It was also 
noted that aging and normal wear and tear may contribute to 
arthritic changes.  However, resolving all reasonable doubt 
in favor of the veteran, the medical evidence supports a 
nexus between the veteran's current arthritic changes in his 
left upper extremity to the parachute injury that he 
sustained in service.

After a full review of the record, the Board finds that, 
where evidence favorable to the veteran is of record and no 
contradictory evidence has been obtained, service connection 
for residuals of a left bicep contusion is warranted.  
38 U.S.C.A. § 5107 (West 2002).  


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for residuals of a 
left bicep contusion has been received and the claim is 
reopened.  

Service connection for residuals of a left bicep contusion is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


